Exhibit 10.15

PARAGON OFFSHORE PLC

2014 DIRECTOR OMNIBUS PLAN

TIME-VESTED RESTRICTED STOCK UNIT AWARD

THIS INSTRUMENT, made as of the                 day of                 ,
201    , by Paragon Offshore plc, a public limited company incorporated under
the laws of England and Wales (the “Company”) evidences the time-vested
Restricted Stock Units (as defined in the Plan) awarded hereunder to
                     (“Director”) and sets forth the restrictions, terms and
conditions that apply thereto.

W I T N E S S E T H:

WHEREAS, the Board of Directors of the Company (the “Board”) acting under the
Company’s 2014 Director Omnibus Plan (the “Plan”), has determined that it is
desirable to award time-vested Restricted Stock Units to Director pursuant to
the Plan; and

WHEREAS, pursuant to the Plan, the Board has determined that the time-vested
Restricted Stock Units so awarded shall be subject to the restrictions, terms
and conditions set forth in this Instrument;

NOW, THEREFORE, the award of time-vested Restricted Stock Units is hereby
granted to Director as follows:

1. Time-Vested Restricted Stock Unit Award. On the terms and conditions and
subject to the restrictions, including forfeiture, hereinafter set forth, the
Company hereby awards                      Restricted Stock Units (the “Awarded
Restricted Stock Units”) to Director pursuant to the Plan. The Awarded
Restricted Stock Units are being awarded to Director effective as of the date of
this Instrument (the “Effective Date”), and shall vest or be forfeited in
accordance with (and otherwise be subject to) the provisions of this Instrument.
The Awarded Restricted Stock Units are being awarded to Director without the
payment of any cash consideration by Director, except that payment of nominal
value in respect of the Shares hereunder may be required by the Board or
pursuant to procedures of the Board in respect of the allotment and issuance,
transfer or delivery of such Shares.

2. Vesting and Forfeiture. Except as set forth in Section 3 of this Instrument,
the Awarded Restricted Stock Units shall vest and the forfeiture restrictions
applicable to them under this Instrument shall terminate in accordance with the
provisions of the attached Schedule I, provided that Director serves on the
Board continuously from the Effective Date to the applicable date of vesting.
Any Awarded Restricted Stock Units that have not already vested shall be
forfeited by Director upon the termination of Director’s service on the Board
for any reason other than (i) death or Disability or (ii) after the occurrence
of a Change in Control, for any reason other than the Director’s voluntary
resignation.



--------------------------------------------------------------------------------

3. Acceleration of Vesting. All of the Awarded Restricted Stock Units that have
not already vested shall become fully vested and no longer subject to any
forfeiture restrictions under this Instrument if Director’s service on the Board
terminates (i) by reason of the death or Disability of Director or (ii) after
the occurrence of a Change in Control, for any reason other than the Director’s
voluntary resignation.

4. Allotment and Issuance of Shares. As soon as practicable following the date
any Awarded Restricted Stock Unit vests (but no later than the end of the
calendar year in which vesting occurs or, if later, 2.5 months after vesting),
the Company shall, subject to the satisfaction of Director’s obligations under
Section 7 herein, allot and issue or transfer to Director one Share in
settlement of such Awarded Restricted Stock Unit and such Awarded Restricted
Stock Unit shall be canceled.

5. No Rights as Shareholder. Director shall have no rights as a shareholder of
the Company, including, without limitation, voting rights or the right to
receive dividends and distributions as a shareholder, with respect to the Shares
subject to the Awarded Restricted Stock Units, unless and until and to the
extent such Shares are allotted and issued or transferred to Director as
provided herein.

6. Dividend Equivalent Rights. The Company hereby awards to Director rights to
Dividend Equivalents with respect to the Awarded Restricted Stock Units. The
rights awarded to Director under this Section 6 shall entitle Director to the
payment, with respect to each Share that is subject to an Awarded Restricted
Stock Unit that has not been canceled or forfeited, of an amount in cash equal
to the amount of any cash dividend or other cash distribution paid by the
Company with respect to one Share while such Awarded Restricted Stock Unit
remains outstanding. Such amount shall be paid to Director by Director’s
employer on the date of the payment of the related cash dividend or cash
distribution.

7. Arrangements and Procedures Regarding Nominal Value and Withholding Taxes.

(a) Director shall make arrangements satisfactory to the Board for (i) the
payment of the aggregate nominal value with respect to the Shares that are
allotted and issued, transferred or delivered to or on behalf of Director in
settlement of Awarded Restricted Stock Units that have become vested and
(ii) the payment of taxes of any kind, if any, that are required by law to be
withheld with respect to the Awarded Restricted Stock Units or the cash dividend
and cash distribution equivalent rights awarded under this Instrument,
including, without limitation, taxes, if any, applicable to (x) the awarding of
the Awarded Restricted Stock Units or the allotment and issuance or transfer of
Shares in settlement thereof, or (y) the awarding of the cash dividend and cash
distribution equivalent rights or the payments made with respect thereto.

(b) Unless and until the Board shall determine otherwise and provide notice to
Director in accordance with Section 7(c), any obligation of Director under
Section 7(a) that arises with respect to the allotment and issuance, transfer or
delivery of Shares in settlement of Awarded Restricted Stock Units that have
become vested may be satisfied, in accordance with procedures adopted by the
Board, by (i) Director’s forfeiture or surrender of the right to require the
Company to allot and issue, transfer or deliver Shares subject to such Awarded
Restricted Stock Units, (ii) causing such Awarded Restricted Stock Units to be
settled partly in cash or (iii) otherwise withholding a portion of such Shares.
In the case of Shares as to which the right to require allotment and issuance,
transfer or delivery is forfeited or surrendered pursuant to clause

 

2



--------------------------------------------------------------------------------

(i) and Shares withheld pursuant to clause (iii) such Shares or rights shall be
valued at the Fair Market Value (of such Shares or the Shares to which such
rights relate, as the case may be) as of the date on which the applicable event
that gives rise to the withholding requirement occurs.

(c) The Board may determine, after the Effective Date and on notice to Director,
to authorize one or more arrangements (in addition to or in lieu of the
arrangement described in Section 7(b)) satisfactory to the Board in order for
Director to satisfy the obligation of Director under Section 7(a).

(d) If Director does not, for whatever reason, satisfy his or her obligations
under Section 7(a), then the Company and its Subsidiaries shall, to the extent
permitted by law, have the right to deduct from any payments of any kind
otherwise due to Director the amount required to satisfy the obligation of
Director under Section 7(a).

8. Non-Assignability. This Instrument is not assignable or transferable by
Director. No right or interest of Director under this Instrument or the Plan may
be assigned, transferred or alienated, in whole or in part, either directly or
by operation of law (except by will or the laws of descent and distribution or
pursuant to a qualified domestic relations order within the meaning of
Section 414(p) of the Code or a similar domestic relations order under
applicable foreign law, either in such form as is acceptable to the Board), and
no such right or interest shall be liable for or subject to any debt, obligation
or liability of Director.

9. Defined Terms; Plan Provisions. Unless the context clearly indicates
otherwise, the capitalized terms used (and not otherwise defined) in this
Instrument shall have the meanings assigned to them under the provisions of the
Plan. The Awarded Restricted Stock Units and the Dividend Equivalent rights
subject to this Instrument shall be governed by and subject to all applicable
provisions of the Plan. This Instrument is subject to the Plan, and the Plan
shall govern where there is any inconsistency between the Plan and this
Instrument.

10. Governing Law. This Instrument shall be governed by and construed and
enforced in accordance with the laws of the State of Texas, without regard to
the principles of conflicts of laws thereof, except to the extent Texas law is
preempted by federal law of the United States or by the laws of England and
Wales.

11. Binding Effect. This Instrument shall be binding upon and inure to the
benefit of the parties hereto and their respective heirs, personal
representatives, successors and permitted assigns.

12. Prior Communications; Amendment. This Instrument, together with any
Schedules and Exhibits and any other writings referred to herein or delivered
pursuant hereto, evidences the Award granted hereunder, which shall be subject
to the restrictions, terms and conditions hereof, and supersedes all prior
agreements and understandings, whether written or oral, between the parties with
respect to the subject matter hereof. To the fullest extent provided by
applicable law, this Instrument may only be amended, modified and supplemented
in accordance with the applicable terms and conditions set forth in the Plan.

13. Notices. All notices and other communications hereunder shall be in writing
and shall be deemed given if directed in the manner specified below, to the
parties at the following addresses and numbers:

 

3



--------------------------------------------------------------------------------

(a) If to the Company, when delivered by hand, confirmed fax or mail (registered
or certified mail with postage prepaid) to:

Paragon Offshore plc

3151 Briarpark Drive,

Suite 700

Houston, Texas 77042

Attention: Legal Department

Fax: (832) 783-4176

With a copy to:

Chairman of Compensation Committee

Paragon Offshore plc

3151 Briarpark Drive,

Suite 700

Houston, Texas 77042

Fax: (832) 783-4176

(b) If to Director, when delivered by hand, confirmed fax or mail (registered or
certified mail with postage prepaid) to:

The last known address and number for Director as maintained in the records of
the Company

For purposes of this Section 13, the Company shall provide Director with written
notice of any change of the Company’s address, and Director shall be responsible
for providing the Company with proper notice of any change of Director’s address
pursuant to the Company’s policies, and from and after the giving of such notice
the address or addresses therein specified will be deemed to be the address of
such party for the purposes of giving notice hereunder.

14. Severability. If any provision of this Instrument is held to be
unenforceable, this Instrument shall be considered divisible and such provision
shall be deemed inoperative to the extent it is deemed unenforceable, and in all
other respects the restrictions, terms and conditions set forth in this
Instrument shall remain in full force and effect; provided, however, that if any
such provision may be made enforceable by limitation thereof, then such
provision shall be deemed to be so limited and shall be enforceable to the
maximum extent permitted by applicable law.

15. Descriptive Headings. The descriptive headings herein are inserted for
convenience of reference only, do not constitute a part of this Instrument, and
shall not affect in any manner the meaning or interpretation of this Instrument.

16. Gender. Pronouns in masculine, feminine and neuter genders shall be
construed to include any other gender, and words in the singular form shall be
construed to include the plural and vice versa, unless the context otherwise
requires.

 

4



--------------------------------------------------------------------------------

17. References. The words “this Instrument,” “herein,” “hereof,” “hereby,”
“hereunder” and words of similar import refer to this Instrument as a whole and
not to any particular subdivision unless expressly so limited. Whenever the
words “include,” “includes” and “including” are used in this Instrument, such
words shall be deemed to be followed by the words “without limitation.”

18. Unfunded Awards. The awards made under this Instrument are unfunded and
unsecured obligations and rights to provide or receive compensation in
accordance with the provisions hereof, and to the extent that Director acquires
a right to receive compensation from the Company or a Subsidiary pursuant to
this Instrument, such right shall be no greater than the right of any unsecured
general creditor of the Company or such Subsidiary.

19. Compliance with Code Section 409A. The compensation payable to or with
respect to Director pursuant to the Awarded Restricted Stock Units is intended
to be compensation that is not subject to the tax imposed by Code Section 409A,
and this Instrument shall be administered and construed to the fullest extent
possible to reflect and implement such intent. If any provision of this Award or
the Plan would result in the imposition of an additional tax under Section 409A
of the Code, the Company may in its discretion amend that provision, to the
extent permissible under Section 409A of the Code, to avoid imposition of the
additional tax; provided, however, that this Section 19 shall not create any
obligation on the part of the Company to adopt any such amendment, nor shall the
Company have any liability for failing to do so.

20. No Company Representations or Advice. Director is hereby notified, and by
accepting the award under this Instrument, Director acknowledges, that the
Company is not providing, and no employee or Subsidiary of the Company is
authorized to provide, any tax, legal or financial advice, nor to make any
recommendations regarding Director’s participation in the Plan and/or the
acquisition or disposition of the Shares subject to the Restricted Stock Units.
Director is advised to consult with his or her own personal tax, legal and
financial advisors regarding his or her participation in the Plan before taking
any action related to the Plan. The Company and its Subsidiaries (i) make no
representations or undertakings regarding the tax treatment of any aspect of the
Restricted Stock Units or cash dividend or cash distribution equivalent rights,
the issuance of Shares or payment of cash in respect thereof, the subsequent
sale of Shares acquired pursuant to such issuance and the receipt of any
dividends with respect to such Shares, and (ii) are under no obligation to
structure the terms of the grant or any other aspect of the Restricted Stock
Units or the cash dividend or cash distribution equivalent rights to reduce or
eliminate Director’s tax liability or achieve any particular tax result. The
Company makes no representation or guarantee to Director as to the future value
of the Shares underlying the Restricted Stock Units.

21. Electronic Delivery and Participation. The Company may, in its sole
discretion, decide to deliver any documents related to the award under this
Instrument or to Director’s current or future participation in the Plan by
electronic means. By accepting the award under this Instrument, Director
consents to receive such documents by electronic delivery and agrees to
participate in the Plan through an on-line or electronic system established and
maintained by the Company or a third party designated by the Company.

 

5



--------------------------------------------------------------------------------

22. Data Privacy. By accepting the award under this Instrument, Director
explicitly and unambiguously consents to the collection, use and transfer, in
electronic or other form, of Director’s personal data as described in this
Instrument and any other Plan-related materials by and among the Company and any
of its Subsidiaries (collectively, the “Company Group”) and service providers
for the exclusive purpose of implementing, administering and managing Director’s
participation in the Plan. Director understands that the Company Group may hold
certain personal information about Director, including, but not limited to,
Director’s name, home address and telephone number, date of birth, social
security number or other identification number, salary, nationality, job title,
any shares or directorships held in the Company Group, details of any awards
under the Plan or any other entitlement to shares awarded, canceled, exercised,
vested, unvested or outstanding (collectively, “Data”) which may be transferred
within the Company Group or to such Plan service providers as may be selected by
the Company from time to time for the exclusive purpose of assisting the Company
with the implementation, administration and management of the Plan. The
recipients of Data may be located in the United States or elsewhere, and the
recipients’ country (e.g., the United States) may have different data privacy
laws and protections than Director’s country. Director’s consent to the sharing
of such Data as provided herein may be refused or revoked, but such refusal or
withdrawal of his or her consent may affect the his or her ability to
participate in the Plan. For more information, Director may contact his or her
human resources representative.

IN WITNESS WHEREOF, the Company has signed and delivered this Instrument as of
the date first above written.

 

PARAGON OFFSHORE PLC

 

Name:                                     
                                                     
Title:                                     
                                                       

 

6



--------------------------------------------------------------------------------

SCHEDULE I

PARAGON OFFSHORE PLC

RESTRICTION PERIODS

FOR AWARD OF TIME-VESTED RESTRICTED STOCK UNITS

The Board has determined that the following specified restricted time periods
shall be applicable to the Awarded Restricted Stock Units awarded pursuant to
the Instrument:

 

1. Restriction Periods.

 

  (i) All of the Awarded Restricted Stock Units shall vest and no longer be
subject to forfeiture on [                                             ].